Case: 4:18-cr-00565-CDP-JMB Doc. #: 633 Filed: 11/18/19 Page: 1 of 7 PageID #: 2861



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

  UNITED STATES OF AMERICA                       )
                                                 )
                          Plaintiff,             )       Case No. S1-4:18-CR00565-CDP (JMB)
                                                 )
  v.                                             )
                                                 )
  3-CHRISTOPHER NICHOLAS PIPES,                  )
                                                 )
                          Defendant.             )

        GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION TO SUPPRESS
                         STATEMENTS (DOC. #574)

         COMES NOW the United States, through its attorneys Jeffrey B. Jensen, United States

  Attorney for the Eastern District of Missouri and Angie E. Danis, Assistant United States Attorney

  for said District, and responds to defendant Christopher Pipes’s Motion to Suppress Statements

  (Doc. #574). In support of its response, the Government states as follows:

                                       FACTUAL BACKGROUND

         On or about June 28, 2018, defendant Christopher Pipes (hereinafter “defendant” or

  “Pipes”) was charged by way of a suppressed Indictment with conspiring to distribute over 400

  grams of fentanyl, in violation of Title 21, United States Code, Sections 846 and 841(a), and aiding

  and abetting the distribution of fentanyl, resulting in death, in violation of Title 21, United States

  Code, Section 841(a).

         As part of a roundup operation, 17 search warrants were executed at multiple residences

  associated with the various defendants in this case. On or about July 18, 2018, Pipes was arrested

  on the aforementioned Indictment. Based on the findings from the execution of these search



                                                     1
Case: 4:18-cr-00565-CDP-JMB Doc. #: 633 Filed: 11/18/19 Page: 2 of 7 PageID #: 2862



  warrants, on August 9, 2018, Pipes was additionally charged with being a felon in possession of

  one or more firearms, in violation of Title 18, United States Code, Section 922(g).

          Upon his arrest on July 18, 2018, Pipes was conveyed to headquarters for the Drug

  Enforcement Administration (DEA), located in downtown St. Louis. The Government concedes,

  as is seen throughout his interview, that Pipes was only wearing shorts and had neither a shirt nor

  shoes while he was being questioned. The entirety of the interactions between law enforcement

  and Pipes was captured via audio and video recording.

          The conversations with Pipes are divided into three parts1. Initially, Pipes spoke with FBI

  Special Federal Officers (SFOs) Michael Betz and Thomas Strode during the first part of his

  interview (hereinafter “part one”), which lasted approximately 24 minutes before Pipes asked to

  be moved to another room, fearing that other co-defendants might be able to hear him. SFO Betz

  properly advised Pipes of his Miranda rights upon beginning part one of the questioning.

          After approximately 24 minutes, Pipes was transferred to a second room, where he was

  questioned by FBI Special Agent Andrew Frank and SFO Strode. Once again, SFO Strode read

  Pipes his Miranda warnings, which Pipes acknowledged he understood before continuing to speak

  with investigators. This portion of the interview in the second interview room, hereinafter referred

  to as “part two,” lasted approximately 46 minutes. At the conclusion of this portion, SFO Strode

  was able to locate a t-shirt and flip-flop sandals for Pipes to wear while being transported to the

  courthouse.

          It is the Government’s position that all interactions between law enforcement and Pipes in

  which any interrogation takes place are captured on audio and video, which will be provided to

  the Court to review. As the evidence will demonstrate, Pipes never requested counsel prior to any


  1
   The third part of the Pipes interview consists of him putting on a t-shirt and leaving the interview room. No
  questioning occurs during this time and, therefore, part three will not be addressed in this Response.

                                                        2
Case: 4:18-cr-00565-CDP-JMB Doc. #: 633 Filed: 11/18/19 Page: 3 of 7 PageID #: 2863



  questioning, even after being Mirandized twice. The Government does not dispute any of the

  transcribed portions of the interview which counsel for Pipes has included in his Motion to

  Suppress. Rather, the Government disputes their characterization as “threatening” and asserts that

  this Court should look to the totality of the interview in rendering Pipes’s statements voluntary and

  admissible.

                                            ARGUMENT

          A statement is rendered involuntary if there are threats, violence, or express or implied

  promises sufficient enough to overbear Defendant’s will and critically impair his capacity for self-

  determination. Simmons v. Bowersox, 235 F.3d 1124, 1132 (8th Cir. 2001). Courts weigh

  the voluntariness of a confession based on the totality of the circumstances. United States v.

  LeBrun, 363 F.3d 715, 724 (8th Cir. 2004) (en banc). Characteristics and/or circumstances courts

  take into consideration when assessing voluntariness are:

          -   Age, Haley v. Ohio, 332 U.S. 596 (1948);
          -   Lack of education, Payne v. Arkansas, 356 U.S. 560 (1958); Fikes v. Alabama, 352
              U.S. 191 (1957);
          -   Lack of any advice to the accused of his constitutional rights, Davis v. North
              Carolina, 384 U.S. 737 (1966);
          -   Length of detention, Chambers v. Florida, 309 U.S. 227 (1940);
          -   Repeated and prolonged nature of the questioning, Ashcraft v. Tennessee, 322 U.S.
              143 (1944); and
          -   Use of physical punishment such as the deprivation of food or sleep, Reck v. Pate,
              367 U.S. 433 (1961).

  Hall v. Wolff, 539 F.2d 1146, 1150–51 (8th Cir. 1976). The government bears the burden of

  proving by a preponderance of the evidence that Defendant’s statements were voluntary. United

  States v. LeBrun, 363 F.3d at 724.

                                            ARGUMENT

     I.       Defendant Pipes Never, Unequivocally or Otherwise, Requested Counsel Prior to
              Questioning, and his Motion to Suppress Should be Denied on This Point.



                                                   3
Case: 4:18-cr-00565-CDP-JMB Doc. #: 633 Filed: 11/18/19 Page: 4 of 7 PageID #: 2864



           The entire recording with defendant is devoid of any evidence that he requested counsel at

  any point during his interaction with law enforcement on July 18, 2018. When a suspect requests

  counsel during an interrogation, police must cease questioning until counsel has been made

  available or the suspect reinitiates communication with the police. Edwards v. Arizona, 451 U.S.

  477, 484 (1981). If Defendant ambiguously makes mention of invoking counsel such as “I guess

  I need to get a lawyer,” the Supreme Court and Eighth Circuit have held such statements that are

  “ambiguous or equivocal in that a reasonable officer in light of the circumstances would have

  understood only that the suspect might be invoking the right to counsel … do not require the

  cessation of questioning.” Davis v. United States, 512 U.S. 452 (1994); United States v. Havlik,

  710 F.3d 818 (8th Cir. 2013). Not even an ambiguous request for counsel occurred in this case.

  As such, defendant’s motion should be denied on this point.

     II.      Defendant Pipes’s Feeling Cold During Interview Is Not Sufficient to Overbear
              his Free Will and Render his Statement Involuntary, and his Motion to Suppress
              Should be Denied on This Point.

           Pipes did not have a shirt or shoes during his questioning at DEA headquarters. In the

  recording, Pipes twice references being cold. The question before this Court must be if this

  constituted punishment or deprivation such that it impaired his ability for self-determination.

  United States v. LeBrun, 363 F.3d at 725-726. The Eighth Circuit recognized that “this is a very

  demanding standard.” Id. The Supreme Court acknowledged that the standard was met in cases

  that included,

     - Physical brutality, Brown v. State of Mississippi, 297 U.S. 278 (1936);
     - Threat of mob violence, Payne v. State of Arkansas, 356 U.S. 560 (1958);
     - Thirty-six hours of consecutive questioning, Ashcraft v. State of Tennessee, 322
       U.S. 143 (1944);
     - Threats against defendant's family, Harris v. State of South Carolina, 338 U.S. 68 (1949);
     and
     - Vomiting blood, removal from the hospital by wheelchair, and holding defendant


                                                   4
Case: 4:18-cr-00565-CDP-JMB Doc. #: 633 Filed: 11/18/19 Page: 5 of 7 PageID #: 2865



       incommunicado, Reck v. Pate, 367 U.S. 433 (1961).

            The Court must examine the totality of the circumstances in and surrounding the interview

  with Pipes. However, the Government contends that being shirtless inside of DEA headquarters

  does not give rise to so much physical punishment or deprivation as to overbear the will of the

  defendant or critically impair his capacity for self-determination. As such, defendant’s Motion

  should be denied as to this point.

     III.      Telling the Defendant that He Was Subject to Mandatory Life Imprisonment,
               Which Was an Accurate Statement of the Law at the Time, Did not Constitute
               Threats or Coercion.

            Counsel for defendant relies primarily on United States v. Lopez, 437 F.3d 1059 (10th Cir.

  2006) in contending that Pipes’s statement should be rendered involuntary. However, the Lopez

  case is distinguishable from the present case in a number of substantial ways. During his first

  interview with law enforcement, Lopez asked to speak with his mother before talking to

  investigators and had not eaten and could not eat solid food due to an injury sustained outside of

  police custody.     Furthermore, agents grossly exaggerated the evidence against Lopez when

  speaking with him, telling him there were six eyewitnesses against him to a murder (when there

  were only two) and that a gunshot residue test performed on him had come back positive (even

  though agents did not yet have the results). Perhaps most importantly, agents advised Lopez, “if

  you cooperate, you know…you could be looking at six years. And if you don’t cooperate and give

  us answers, you could be looking at 60 years.” Id. at 1061. Agents went further and wrote both

  of these numbers on a piece of paper to emphasize their point to Lopez. Lastly, their interview

  with Lopez lasted several hours.

            In their interview with Pipes, agents in the present case told him that he was facing

  mandatory life (an accurate statement of the law prior to the enactment of the First Step Act) and



                                                    5
Case: 4:18-cr-00565-CDP-JMB Doc. #: 633 Filed: 11/18/19 Page: 6 of 7 PageID #: 2866



  that his best option for leniency was cooperation, but he was never promised any specific numbers

  and was told at all times that the disposition would ultimately be up to the attorneys. All

  representations made by agents in the present case are allowable under current case law in this

  circuit rendering statements voluntary and admissible, and no statements made by agents amounted

  to “threats” or coercion. Law enforcement may initiate conversations on cooperation without

  rendering a confession involuntary. Tippitt v. Lockhart, 859 F.2d 595, 597 (8th Cir. 1988); Rachlin

  v. United States, 723 F.2d 1373 (8th Cir.1983); United States v. Williams, 479 F.2d 1138 (4th Cir.

  1973); and United States v. Vera, 701 F.2d 1349 (11th Cir. 1983). Courts have held that officers

  may promise to make a defendant's cooperation known to the prosecutor and may even be able to

  make and breach certain promises without rendering a resulting confession involuntary. Tippitt v.

  Lockhart, 859 F.2d 595, 597 (8th Cir. 1988); United States v. Ferrara, 377 F.2d 16 (2nd Cir. 1967).

  As such, defendant’s Motion should be denied on this point.

                                          CONCLUSION

         WHEREFORE, having fully considered the foregoing, the Government respectfully

  requests this Court enter an Order denying Defendant’s Motion to Suppress Statements.

                                                       Respectfully submitted,

                                                       JEFFREY B. JENSEN
                                                       UNITED STATES ATTORNEY

                                                       /s/ Angie E. Danis
                                                       ANGIE E. DANIS, #64805MO
                                                       LISA M. YEMM, #64601MO
                                                       Assistant United States Attorneys
                                                       Angie.Danis@usdoj.gov
                                                       Lisa.Yemm@usdoj.gov




                                                  6
Case: 4:18-cr-00565-CDP-JMB Doc. #: 633 Filed: 11/18/19 Page: 7 of 7 PageID #: 2867



                                 CERTIFICATE OF SERVICE

          I hereby certify that on this 18th day of November, 2019, the foregoing was filed
  electronically with the Clerk of the Court to be served by way of the Court’s electronic filing
  system upon counsel for the defendant.


                                                     /s/ Angie E. Danis
                                                     ANGIE E. DANIS, #64805MO
                                                     LISA M. YEMM, #64601MO




                                                7
